Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 1 of 15 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    RICHARD WALLACE,                                 Case No:

         Plaintiff,
                                                     JURY TRIAL DEMANDED
         v.

    MONMOUTH REAL ESTATE
    INVESTMENT CORPORATION,
    KIERNAN CONWAY, DANIEL D.
    CRONHEIM, CATHERINE B. ELFLEIN,
    BRIAN H. HAIMM, NEAL HERSTIK,
    MATTHEW I. HIRSCH, EUGENE W.
    LANDY, MICHAEL P. LANDY,
    SAMUEL A. LANDY, KEVIN S.
    MILLER, GREGORY T. OTTO, SONAL
    PANDE, and SCOTT L. ROBINSON,

         Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Richard Wallace (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.




                                                1
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 2 of 15 PageID #: 2




                                   NATURE OF THE ACTION

       1.      This is an action against Monmouth Real Estate Investment Corporation

(“Monmouth” or the “Company”) and its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated

thereunder by the SEC, 17 C.F.R. § 240.14a-9, in connection with the proposed acquisition (the

“Proposed Transaction”) of Monmouth by Equity Commonwealth (“EQC”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, and the alleged misstatements entered and the

subsequent damages occurred in this District.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




                                                  2
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 3 of 15 PageID #: 3




                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of Monmouth

common stock.

       7.      Defendant Monmouth is a public equity real estate investment trust (REIT) that

specializes in single tenant, net-leased industrial properties, subject to long-term leases, primarily

to investment-grade tenants. The Company is incorporated in Maryland. The Company’s common

stock trades on the New York Stock Exchange under the ticker symbol, “MNR.”

       8.      Defendant Kiernan Conway (“Conway”) is a director of the Company.

       9.      Defendant Daniel D. Cronheim (“Cronheim”) is a director of the Company.

       10.     Defendant Catherine B. Elflein (“Elflein”) is a director of the Company.

       11.     Defendant Brian H. Haimm (“Haimm”) is a lead director of the Board of the

Company.

       12.     Defendant Neal Herstik (“Herstik”) is a director of the Company.

       13.     Defendant Matthew I. Hirsch (“Hirsch”) is a director of the Company.

       14.     Defendant Eugene. W. Landy (“E. Landy”) is Founder and Chairman of the Board

of the Company.

       15.     Defendant Michael P. Landy (“M. Landy”) is President, Chief Executive Officer,

and a director of the Company.

       16.     Defendant Samuel A. Landy (“S. Landy”) is a director of the Company.

       17.     Defendant Kevin S. Miller (“Miller”) is Chief Financial Officer, Chief Accounting

Officer, and a director of the Company.

       18.     Defendant Gregory T. Otto (“Otto”) is a director of the Company.

       19.     Defendant Sonal Pande (“Pande”) is a director of the Company.



                                                  3
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 4 of 15 PageID #: 4




       20.     Defendant Scott L. Robinson (“Robinson”) is a director of the Company.

       21.     Defendants Conway, Cronheim, Elflein, Haimm, Herstik, Hirsch, E. Landy, M.

Landy, S. Landy, Miller, Otto, Pande, and Robinson are collectively referred to herein as the

“Individual Defendants.”

       22.     Defendants Monmouth and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       23.     On May 4, 2021, Monmouth and EQC announced that they had entered into a

definitive merger agreement by which EQC would acquire Monmouth in an all-stock transaction.

Under the terms of the agreement, Monmouth shareholders will receive 0.67 shares of EQC stock

for every share of Monmouth stock they own. The press release announcing the Proposed

Transaction states, in pertinent part:

         Equity Commonwealth to Acquire Monmouth Real Estate for $3.4 Billion

                 Equity Commonwealth to Transition into the Industrial Sector

       May 04, 2021 11:19 PM Eastern Daylight Time

       CHICAGO & HOLMDEL, N.J.--(BUSINESS WIRE)--Equity Commonwealth
       (NYSE: EQC) and Monmouth Real Estate Investment Corporation (NYSE: MNR),
       or Monmouth, today announced that they have entered into a definitive merger
       agreement by which Equity Commonwealth will acquire Monmouth in an all-stock
       transaction, valued at approximately $3.4 billion, including the assumption of debt.
       The combined company is expected to have a pro forma equity market
       capitalization of approximately $5.5 billion.

       Under the terms of the agreement, Monmouth shareholders will receive 0.67 shares
       of Equity Commonwealth stock for every share of Monmouth stock they own.
       Based on the closing price for Equity Commonwealth on May 4, 2021, this
       represents approximately $19.40 per Monmouth share. The merger agreement
       provides for Monmouth to declare and pay one additional regular quarterly
       common stock dividend of $0.18 per share without Equity Commonwealth paying


                                               4
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 5 of 15 PageID #: 5




      a corresponding common dividend to its shareholders. Accordingly, the total
      consideration to be received by the Monmouth shareholders in the transaction is
      $19.58 per Monmouth share.

      Equity Commonwealth and Monmouth shareholders are expected to own
      approximately 65% and 35%, respectively, of the pro forma company following the
      close of the transaction.

                                      *       *      *

      Leadership and Governance

      Strong corporate governance will continue to be paramount at Equity
      Commonwealth. The company will continue to be led by President and Chief
      Executive Officer David Helfand and the existing senior management team. Upon
      closing, the number of trustees on Equity Commonwealth’s board will be expanded
      to 10, with two individuals designated by Monmouth’s board. Sam Zell will remain
      the Chairman of the Board of Trustees.

      Dividend Policy

      Monmouth plans to continue to pay its regular quarterly common stock dividend
      and its Series C Cumulative Redeemable Preferred Stock dividend between signing
      and closing of the transaction.

      Equity Commonwealth expects to begin paying a quarterly dividend after the
      transaction has closed. The Board of Trustees will determine the timing and amount
      of the dividend.

      Transaction Timing & Approval

      The transaction is expected to close during the second half of 2021, subject to
      customary closing conditions, including approval by the common shareholders of
      both Equity Commonwealth and Monmouth.

      The Board of Trustees of Equity Commonwealth and the Board of Directors of
      Monmouth Real Estate have each unanimously approved the transaction.

      Advisors

      Goldman Sachs & Co. LLC is acting as financial advisor and Fried, Frank, Harris,
      Shriver and Jacobson LLP is serving as legal advisor to Equity Commonwealth.
      J.P. Morgan Securities LLC and CS Capital Advisors, LLC are acting as financial
      advisors and Stroock & Stroock & Lavan LLP is serving as legal advisor to
      Monmouth.



                                             5
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 6 of 15 PageID #: 6




                                         *       *          *

       About Equity Commonwealth

       Equity Commonwealth (NYSE: EQC) is a Chicago based, internally managed and
       self-advised real estate investment trust (REIT) with commercial office properties
       in the United States. EQC’s portfolio is comprised of 4 properties totaling 1.5
       million square feet.

       About Monmouth

       Monmouth Real Estate Investment Corporation (NYSE: MNR), founded in 1968,
       is one of the oldest public equity REITs in the world. Monmouth specializes in
       single tenant, net-leased industrial properties, subject to long-term leases, primarily
       to investment grade tenants. Monmouth is a fully integrated and self-managed real
       estate company, whose property portfolio consists of 120 properties, containing a
       total of approximately 24.5 million rentable square feet, geographically diversified
       across 31 states.

       24.     On July 2, 2021, Defendants caused to be filed with the SEC a Form S-4

Registration Statement (the “Registration Statement”) under the Securities Act of 1933 in

connection with the Proposed Transaction.

   B. The Registration Statement Contains Materially False and Misleading Statements
      and Omissions

       25.     The Registration Statement, which recommends that Monmouth shareholders vote

in favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) Monmouth’s, EQC’s, and the combined company’s financial projections; (ii) the financial

analyses performed by Monmouth’s financial advisors, J.P. Morgan Securities LLC (“J.P.

Morgan”) and CSCA Capital Advisors, LLC (“CSCA”), in connection with their fairness opinions;

and (iii) potential conflicts of interest involving CSCA.

       26.     The omission of the material information (referenced below) renders the following

sections of the Registration Statement false and misleading, among others: (i) Recommendation

of the MNR Board of Board of Directors and its Reasons for the Merger; (ii) Opinions of MNR’s

Financial Advisors; (iii) Certain EQC Unaudited Prospective Financial Information; and (iv)

                                                 6
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 7 of 15 PageID #: 7




Certain MNR Unaudited Prospective Financial Information.

       27.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote on the Proposed Transaction, Monmouth

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Monmouth’s, EQC’s, and the Combined
                Company’s Financial Projections

       28.      The Registration Statement omits material information concerning Monmouth’s,

EQC’s, and the combined company’s financial projections.

       29.      With respect to the “MNR Multi-Year Projected Financial Information,” the

Registration Statement fails to disclose: (1) all line items underlying (i) Cash Net Operating

Income, (ii) Adjusted EBITDA, (iii) FFO per Share, and (iv) AFFO per Share; (2) the Company’s

net income projections; and (3) a reconciliation of all non-GAAP to GAAP metrics.

       30.      With respect to the projections of “EQC on a Stand-alone Basis,” “MNR on a

Stand-alone Basis,” and “Combined Company on a Pro Forma Basis Giving Effect to the Merger,”

the Registration Statement fails to disclose: (1) all line items underlying (i) Net Operating Income,

(ii) EBITDA, (iii) Adjusted EBITDA, (iv) Funds from Operations, and (v) Unlevered Free Cash

Flow; (2) Monmouth’s, EQC’s, and the combined company’s net income projections; and (3) a

reconciliation of all non-GAAP to GAAP metrics.

       31.      The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and combined company and would allow shareholders to better understand the financial analyses

performed by the Company’s financial advisors in support of their fairness opinions. Shareholders


                                                 7
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 8 of 15 PageID #: 8




cannot hope to replicate management’s inside view of the future prospects of the Company.

Without such information, which is uniquely possessed by Defendant(s) and the Company’s

financial advisors, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisors’ fairness opinions in determining whether to vote for

or against the Proposed Transaction.

       32.      When a company discloses non-GAAP financial metrics in a Registration

Statement that were relied upon by its board of directors in recommending that shareholders

exercise their corporate suffrage rights in a particular manner, the company must also disclose,

pursuant to SEC Regulation G, all projections and information necessary to make the non-GAAP

metrics not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial metrics disclosed or

released with the most comparable financial metrics calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100. 1

       33.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning the Financial Advisors’ Analyses

       34.      In connection with the Proposed Transaction, the Registration Statement omits

material information concerning analyses performed by J.P. Morgan and CSCA.



1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited July 14, 2021) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                8
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 9 of 15 PageID #: 9




        35.        The valuation methods, underlying assumptions, and key inputs used by

J.P. Morgan and CSCA in rendering their purported fairness opinions must be fairly disclosed to

Monmouth shareholders. The description of J.P. Morgan’s and CSCA’s fairness opinions and

analyses, however, fail to include key inputs and assumptions underlying those analyses. Without

the information described below, Monmouth shareholders are unable to fully understand J.P.

Morgan’s and CSCA’s fairness opinions and analyses, and are thus unable to determine how much

weight, if any, to place on them in determining whether to vote for or against the Proposed

Transaction. This omitted information, if disclosed, would significantly alter the total mix of

information available to the Company’s shareholders.

        A. J.P. Morgan’s Analyses

        36.        With respect to J.P. Morgan’s “Public Trading Multiples” analysis of Monmouth

and EQC and “Transaction Multiples Analysis,” the Registration Statement fails to disclose the

individual multiples and financial metrics of each company and transaction J.P. Morgan observed

in its analyses.

        37.        The Registration Statement fails to disclose the following concerning J.P. Morgan’s

“Discounted Cash Flow Analysis”: (1) the unlevered free cash flows that Monmouth and EQC are

expected to generate during fiscal years 2021E through 2025E, and all underlying line items; (2)

the range of terminal values for Monmouth and EQC; (3) the individual inputs and assumptions

underlying the (i) perpetual growth rates ranging from 1.75% to 2.25%, in the case of

Monmouth, and 2.00% to 2.50%, in the case of EQC, and (ii) discount rates ranging from 6.25%

to 6.75% for Monmouth, and 6.50% to 7.00% for EQC; (4) the estimates of the net operating

income for each of Monmouth and EQC at the end of fiscal-year 2025E; and (5) the net debt and

other adjustments for each company as of March 31, 2021.



                                                   9
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 10 of 15 PageID #: 10




        B. CSCA’s Analyses

        38.      With respect to CSCA’s “Selected Comparable Companies Analysis” and “Selected

 Precedent Transactions Analysis,” the Registration Statement fails to disclose the individual

 multiples and financial metrics of each company and transaction CSCA observed in its analyses.

        39.      With respect to CSCA’s “Capitalization Rate Valuation Analysis,” the Registration

 Statement fails to disclose the individual inputs and assumptions underlying the range of cash

 capitalization rates from 4.75% to 5.50% for Monmouth and from 4.50% to 6.00% for EQC.

        40.      With respect to CSCA’s “Premiums Paid Analysis,” the Registration Statement

 fails to disclose each transaction and the premiums paid therein.

        41.      The Registration Statement fails to disclose the following concerning CSCA’s

 “Discounted Cash Flow Analysis” of Monmouth and EQC: (1) the respective unlevered free cash

 flow for Monmouth and EQC from April 1, 2021 through December 31, 2025, and all underlying

 line items; (2) the range of terminal values of Monmouth and EQC; and (3) the individual inputs

 and assumptions underlying the (i) range of discount rates from 6.00% to 6.50% and from 6.75%

 to 7.25%, and (ii) range of EBITDA multiples of 18.0x to 22.0x and of 14.0x to 16.0x.

              3. Material Omissions Concerning Potential Conflicts of Interest Involving
                 CSCA

        42.      The Registration Statement omits material information concerning potential

 conflicts of interest involving CSCA.

        43.      The Registration Statement provides that “CSCA may be paid additional fees at

 CSCA’s standard hourly rates for any time incurred should CSCA be called upon to support its

 findings or provide further services related to its opinion subsequent to the delivery of its opinion.”

        44.      The Registration Statement, however, fails to disclose: (1) CSCA’s standard hourly

 rates; and (2) whether CSCA received or expects to receive fees in connection with supporting its


                                                  10
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 11 of 15 PageID #: 11




 findings or providing further services related to its opinion subsequent to the delivery of its

 opinion.

         45.     The Registration Statement further fails to disclose the timing and nature of the past

 services CSCA and/or its affiliates provided EQC and/or its affiliates, including the amount of

 compensation CSCA received or expects to receive for providing each service within the past two

 years of the date of its fairness opinion.

         46.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

 to shareholders is required due to their central role in the evaluation, exploration, selection, and

 implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

 a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

 to place on that analysis.

         47.     The omission of the above-referenced information renders the Registration

 Statement materially incomplete and misleading. This information, if disclosed, would

 significantly alter the total mix of information available to the Company’s shareholders.

                                            COUNT I
            For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                     Against All Defendants
         48.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         49.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Registration Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

         50.     Each of the Individual Defendants, by virtue of his/her positions within the

                                                  11
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 12 of 15 PageID #: 12




 Company as officers and/or directors, were aware of the omitted information but failed to disclose

 such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

 mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

 of their names to file and disseminate the Registration Statement with respect to the Proposed

 Transaction. The Defendants were, at minimum, negligent in filing the materially false and

 misleading Registration Statement.

        51.     The false and misleading statements and omissions in the Registration Statement

 are material in that a reasonable shareholder would consider them important in deciding how to

 vote on the Proposed Transaction.

        52.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

 Act and Rule 14a-9 promulgated thereunder.

        53.     Because of the false and misleading statements and omissions in the Registration

 Statement, Plaintiff is threatened with irreparable harm.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        54.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        55.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the

 Registration Statement filed with the SEC, they had the power to and did influence and control,

 directly or indirectly, the decision-making of the Company, including the content and



                                                 12
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 13 of 15 PageID #: 13




 dissemination of the false and misleading Registration Statement.

        56.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

 prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

 of the statements or cause the statements to be corrected. As officers and/or directors of a publicly

 owned company, the Individual Defendants had a duty to disseminate accurate and truthful

 information with respect to the Registration Statement, and to correct promptly any public

 statements issued by the Company which were or had become materially false or misleading.

        57.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Registration Statement and had the ability to prevent the issuance of the

 statements or to cause the statements to be corrected. The Registration Statement at issue contains

 the recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

 Individual Defendants were directly involved in the making of the Registration Statement.

        58.     In addition, as the Registration Statement sets forth at length, and as described

 herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

 Proposed Transaction. The Registration Statement purports to describe the various issues and

 information that they reviewed and considered—descriptions which had input from the Individual

 Defendants.

        59.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.



                                                  13
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 14 of 15 PageID #: 14




        60.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

 material information identified above to Company shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

 and Rule 14a-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.




                                                14
Case 1:21-cv-03982-RPK-JRC Document 1 Filed 07/14/21 Page 15 of 15 PageID #: 15




 Dated: July 14, 2021                      Respectfully submitted,

                                           HALPER SADEH LLP

                                           By: /s/ Daniel Sadeh
                                           Daniel Sadeh, Esq.
                                           Zachary Halper, Esq. (to be admitted pro hac
                                           vice)
                                           667 Madison Avenue, 5th Floor
                                           New York, NY 10065
                                           Telephone: (212) 763-0060
                                           Facsimile: (646) 776-2600
                                           Email: sadeh@halpersadeh.com
                                                   zhalper@halpersadeh.com

                                           Counsel for Plaintiff




                                      15
